Motion to amend notice of' appeal by adding the name of the employer as a respondent and restoring the appeal to the compensation calendar granted, with ten dollars costs of motion to the claimant and the employer each against the insurance carrier, provided, however, that payment of compensation shall be continued until the determination of the appeal, and that service of the order to be entered hereon and of the amended notice of appeal shall be made on the employer and its attorney within ten days after such entry. Present — Hinman, Acting P. J., Davis, Whitmyer, Hill and Hasbrouek, JJ.